Exhibit 10.40




QUIDEL CORPORATION
RESTRICTED STOCK UNIT AWARD GRANT NOTICE
(2018 Equity Incentive Plan)
Pursuant to Section 6.10 of the Quidel Corporation 2018 Equity Incentive Plan
(the “Plan”) and Quidel Corporation’s (the “Company”) deferred compensation
programs (including the employee bonus election form and the director fee
payment election form), the Company hereby awards to you a Restricted Stock Unit
Award covering the number of shares of the Company’s Common Stock set forth
below (the “Award”). This Award will be evidenced by this Grant Notice and the
attached Restricted Stock Unit Award Terms and Conditions (the “Terms and
Conditions”).
Recipient:        
Date of Grant:        
Vesting Commencement Date:        
Number of Shares Subject to Converted RSU Award:        
Number of Shares Subject to Premium RSU Award:        


Vesting and Settlement:     Subject to the applicable tax withholding
requirements, the Restricted Stock Units will vest and be delivered at the time
set forth on Exhibit A.
Additional Terms/Acknowledgments: The undersigned acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Award Grant Notice, the
Restricted Stock Unit Award Terms and Conditions, the Plan, the Plan Prospectus
and the deferred compensation programs (including the applicable election
forms). In the event of any conflict between the provisions of your Award and
those of the deferred compensation program, the provisions of the deferred
compensation program will control. You further acknowledge that as of the Date
of Grant, this Restricted Stock Unit Award Grant Notice, the Restricted Stock
Unit Award Terms and Conditions, the Plan, the Plan Prospectus and the deferred
compensation plan set forth the entire understanding between the Company and you
regarding the acquisition of shares of Common Stock of the Company and supersede
all prior oral and written agreements on that subject with the exception of: (i)
Awards previously granted and delivered to you under the Plan, and (ii) the
Other Agreements listed below. You further acknowledge that there may be adverse
tax consequences upon the vesting or settlement of the Restricted Stock Units or
disposition of the underlying shares and that you have been advised to consult a
tax advisor prior to such vesting, settlement or disposition.
OTHER AGREEMENTS:        
        
QUIDEL CORPORATION    RECIPIENT:
By:             
Signature    Signature
Title:         Date:     
Date:    
ATTACHMENTS/INCORPORATED BY REFERENCE:
Restricted Stock Unit Award Terms and Conditions and 2018 Equity Incentive Plan

 





--------------------------------------------------------------------------------




Exhibit A
VESTING AND SETTLEMENT SCHEDULE


Converted RSUs:
The Common Stock subject to the Converted RSU Award are fully vested. You will
receive shares of Common Stock underlying the Converted RSUs within thirty (30)
days after the earliest to occur of: (a) ______ year(s) from the Grant Date
(based on your election form); or (b) your Separation from Service; or (c) a
Change in Control.
Notwithstanding the foregoing, the delivery of Common Stock may be delayed in
accordance with Section 5.16 of the Plan (including the six-month delay for
Specified Employees).
Premium RSUs:
The Common Stock subject to the Premium RSU Award will vest on ________________
(one year following the Vesting Commencement Date). You will receive shares of
Common Stock underlying the Premium RSUs within thirty (30) days after the
earliest to occur of: (a) _______ year(s) from the Grant Date (based on your
election form); (b) your Separation from Service; or (c) a Change in Control;
provided, however, that if your service is terminated for any reason (outside of
a Change in Control) prior to the one-year anniversary of the Vesting
Commencement Date, the Premium RSUs shall be forfeited and cancelled as of the
date of such termination of service.
Notwithstanding the foregoing, the delivery of Common Stock may be delayed in
accordance with Section 5.16 of the Plan (including the six month delay for
Specified Employees).









